DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, 11, 14, 15, 16, 18, 21, 22, 23, 24, 25, and 26 respectively of U.S. Patent Application No.: 16828332. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are broader than patent application.

Instant Application No.: 17741114
Patent Application No.: 16828332
Claim 1,	 (Currently Amended) A method, comprising: 

performing first listen before talk (LBT); 
sending a first data packet on a first uplink burst after the first LBT succeeds;
 determining a second contention window size, wherein determining the second contention window size comprises at least one of following: 
in response to a determination that a first reference time unit is after a first time  duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; or
 in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and that the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and performing second LBT based on the second contention window size, wherein: 
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and 
 the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.  
 

Claim 1, (Currently Amended) A method, implemented by a terminal device, comprising:
   performing first listen before talk (LBT); 

        sending a first data packet on a first uplink burst after the first LBT succeeds;
determining a second contention window size (CWS), wherein determining the second contention window size CWS comprises at least one of following: 
         on condition that the first time length is greater than a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS; or
      on condition that the first time length is less than or equal to the first time threshold and first indication information indicating an HARQ status is not received after the first uplink burst, determining that the second CWS is equal to the first CWS; and
       performing second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst;
        wherein the first time length is an interval between a first reference time unit and a second reference time unit corresponding to the first uplink burst, wherein the first CWS is used for a LBT previous to the second LBT, wherein the first reference time unit is later than the second reference time unit corresponding to the first uplink burst, wherein the first reference time unit is a starting time unit of a second uplink burst, and wherein the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.



Claim 2,	 (Currently Amended) The method according to claim 1, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  

Claim 2,	 (Previously Presented) The method according to claim 1, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
      the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.
Claim 3,	 (Currently Amended) The method according to claim 1, wherein:
 the second reference time unit corresponding to the first uplink burst is a starting time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  

Claim 3,	 (Currently Amended) The method according to claim 1, wherein:
   the second reference time unit corresponding to the first uplink burst is a start time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.

Claim 4,	 (Currently Amended) The method according to claim 1, further comprising: 
sending a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst.
Claim 1, A method, implemented by a terminal device, comprising:

     performing second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst;
Claim 5,	 (Currently Amended) The method according to claim 1, wherein:
 one time unit includes one or more slots; or 
one time unit includes one or more symbols. 



Claim 22, (New) The method according to claim 1,  wherein one time unit includes one or more slots; or one time unit includes one or more symbols.
Claim 6,	 (Currently Amended) The method according to claim 1, wherein:
 the first reference time unit is a starting time unit of the second uplink burst;
 the first reference time unit is after the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration;
 the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within the first time duration.  


Claim 21, (New) The method according to claim 1, wherein in case that the first reference time unit is a starting time unit of the second uplink burst, the first time length is an interval from an ending position of the second reference time unit corresponding to the first uplink burst to a starting position of the second uplink burst.
Claim 7,	 (Currently Amended) A wireless apparatus, comprising:
 at least one processor; and 
one or more memories coupled to the at least one processor and storing program instructions for execution by the at least one processor to: 



     perform first listen before talk (LBT); 
send a first data packet on a first uplink burst after the first LBT succeeds; 
        determine a second contention window size, wherein determining the second contention window size comprises at least one of following: 
in response to a determination that a first reference time unit is after a first time threshold duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; or 
in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and that the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and 
perform second LBT based on the second contention window size, wherein: 
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and 
the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.  


Claim 7,	 (Currently Amended) A wireless apparatus, comprising:
       a transceiver;
        a memory storage comprising instructions; and
        one or more hardware processors in communication with the memory storage, wherein the instructions, when executed by the one or more hardware processors, instruct the one or more hardware processors to:
        perform first listen before talk (LBT); 
       send a first data packet on a first uplink burst after the first LBT succeeds;
     determine a second contention window size (CWS), wherein determining the second CWS comprises at least one of following: 
      on condition that a first time length is greater than a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS; or
      on condition that the first time length is less than or equal to the first time threshold and first indication information indicating an HARQ status is not received after the first uplink burst, determining that the second CWS is equal to the first CWS; and
      perform second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, the second uplink burst is later than the first uplink burst;
      wherein the first time length is an interval between a first reference time unit and a second reference time unit corresponding to the first uplink burst, where the first CWS is used for a LBT previous to the second LBT, wherein the first reference time unit is later than the second reference time unit corresponding to the first uplink burst, wherein the first reference time unit is a starting time unit of a second uplink burst, and wherein the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.

Claim 8,	 (Currently Amended) The wireless apparatus according to claim 7, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.
 

Claim 8,	 (Previously Presented) The wireless apparatus according to claim 7, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.

Claim 9,	 (Currently Amended) The wireless apparatus according to claim 7, wherein: 
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  

Claim 9,	 (Currently Amended) The wireless apparatus according to claim 7, wherein: 
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  

Claim 10,	 (Currently Amended) The wireless apparatus according to claim 7, wherein the one or more store the program instructions for execution by the at least one processor to: 






send a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst.
Claim 7,	 (Currently Amended) A wireless apparatus, comprising:
       a transceiver;
        a memory storage comprising instructions; and
        one or more hardware processors in communication with the memory storage, wherein the instructions, when executed by the one or more hardware processors, instruct the one or more hardware processors to:
       perform second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, the second uplink burst is later than the first uplink burst;

Claim 11,	 (Currently Amended) The wireless apparatus according to claim 7, wherein the first contention window size and the second contention window size correspond to a same access priority.
Claim 11,	 (Previously Presented) The wireless apparatus according to claim 7, wherein the first contention window size and the second contention window size correspond to a same access priority.
Claim 12,	 (Currently Amended) The wireless apparatus according to claim 7, wherein: 
the first reference time unit is a starting time unit of the second uplink burst; 
the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration;
 the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within an ending position of the first time duration. 

Claim 23, (New) The wireless apparatus according to claim 7, where in case that the first reference time unit is a starting time unit of the second uplink burst, the first time length is an interval from an ending position of the second reference time unit corresponding to the first uplink burst to a starting position of the second uplink burst.
Claim 13,	 (Currently Amended) The wireless apparatus according to claim 7, wherein: 
one time unit includes one or more slots; or 
one time unit includes one or more symbols.

Claim 24,	 (New) The wireless apparatus according to claim 7, wherein: 
one time unit includes one or more slots; or one time unit includes one or more symbols.

 Claim 14,	 (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions for execution by at least one processor to: 
 


perform first listen before talk (LBT),
 send a first data packet on a first uplink burst after the first LBT succeeds;
determine a second contention window size, wherein determining the second contention window size comprises at least one of following:
 in response to a determination that a first reference time unit is after a first time duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request  (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; and 
 in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and 
perform second LBT based on the second contention window size, wherein: 
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and 
the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.


Claim 14,	 (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions, wherein the instructions, when executed by one or more processors, instruct the one or more processors to perform operations comprising:
 performing first listen before talk (LBT),
   sending a first data packet on a first uplink burst after the first LBT succeeds;
determining a second contention window size (CWS), wherein determining the second CWS comprises at least one of following:
         on condition that a first time length is greater than a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS; or
       on condition that the first time length is less than or equal to the first time threshold and first indication information indicating an HARQ status is not received after the first uplink burst, determining that the second CWS is equal to the first CWS; and
      performing second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst;
        wherein the first time length is an interval between a first reference time unit and a second reference time unit corresponding to the first uplink burst, wherein the first CWS is used for a LBT previous to the second LBT, wherein the first reference time unit is later than the second reference time unit corresponding to the first uplink burst, wherein the first reference time unit is a time unit for determining the second CWS, or the first reference time unit is a starting time unit of a second uplink burst, wherein the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst, and wherein the time unit equals to one or more slots, or the time unit equals to one or more symbols.


Claim 15,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  

Claim 15,	 (Previously Presented) The non-transitory computer-readable medium according to claim 14, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: 
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  

 Claim 16,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein: 
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  

Claim 16,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein: 
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or 
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  

Claim 17,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein the non-transitory computer-readable medium stores the computer executable instructions for execution by the at least one processor to:
 	 send a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst. 

Claim 14,	 (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions, wherein the instructions, when executed by one or more processors, instruct the one or more processors to perform operations comprising:
       performing second LBT based on the second CWS, and sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst;

Claim 18,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein the first contention window size and the second  contention window size correspond to a same access priority.
Claim 18,	 (Original) The non-transitory computer-readable medium according to claim 14, wherein the first CWS and the second  CWS correspond to a same access priority.
Claim 19,	 (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein: 
the first reference time unit is a starting time unit of the second uplink burst; 
       the first reference time unit is after the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration;
        the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within the first time duration.

Claim 25, (New) The non-transitory computer-readable medium according to claim 14, wherein in case that the first reference time unit is a starting time unit of the second uplink burst, the first time length is an interval from an ending position of the second reference time unit corresponding to the first uplink burst to a starting position of the second uplink burst.
Claim 20, (Currently Amended) The non-transitory computer-readable medium according to claim 14, wherein:
       one time unit includes one or more slots; or
       one time unit includes one or more symbols.
Claim 26, (New) The non-transitory computer-readable medium according to claim 14, wherein one time unit includes one or more slots; or one time unit includes one or more symbols.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falahati et. al, (International Publication Number: WO 2018/029654 A1), in view of (3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, 21st-25th August 2017, R1-1713524, Agenda item: 5.2.2.3.3, Source: Samsung, Title: Channel access for autonomous UL access).


Regarding Claim 1,	 (Currently Amended) Falahati discloses a method, comprising: (Falahati, Abstract, Fig. 7, Fig. 7 is a flow diagram illustrating method, page 18 last paragraph to page 21 first paragraph, Method 700)
performing first listen before talk (LBT); (Falahati, Fig. 7, page 19, first and second paragraphs, step 712, perform a first LBT procedure, Figs. 3 and 5 also disclose and discuss LBT)
sending a first data packet on a first uplink burst after the first LBT succeeds; (Falahati, Fig. 7, step 712, page 19, first and second paragraphs, first LBT procedure with first uplink transmission acknowledged transmission, Figs. 3 and 5 also disclose and discuss LBT)
 determining a second contention window size, wherein determining the second contention window size comprises at least one of following: (Falahati, Fig. 7, page 20, paragraphs 2 to 5, step 720, second contention window size (CWS))
in response to a determination that a first reference time unit is after a first time  duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; or  (Falahati, Fig. 7, page 18 and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
 in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and that the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and (Falahati, Fig. 7, page 18, and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 20, last paragraph to page 21, paragraph 2, step 722 perform second LBT procedure, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
performing second LBT based on the second contention window size, wherein: (Falahati, Fig. 7, step 722, perform second LBT procedure step 720 second contention window size, Figs. 3 and 5 also disclose and discuss LBT)
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and (Falahati, page 18 last paragraph to page 21 second paragraph, step 718 first contention window size, step 712 perform a first LBT procedure which is LBT previous to the second LBT, step 722, perform second LBT procedure, Figs. 3 and 5 also disclose and discuss LBT,  Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
 the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.  (Falahati, page 20 second paragraph to page 21 paragraph 2, step 720 second contention window size, step 722 perform second LBT procedure, the reference on page 19 discloses first uplink transmission and second uplink transmission, Figs. 3 and 5 also disclose and discuss LBT,  Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
Falahati is not explicit on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
However, Document Samsung discloses and discusses further on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Falahati before the effective filing date of the claimed invention with that of Document Samsung so that further teachings on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment be included in the method. The motivation to combine the teachings of Document Samsung would support multiple autonomous uplink access/transmission, improve latency reduction, and would provide further teachings on LBT/LBT indication, LBT priority, HARQ process, and contention window size (CWS) adjustment mechanism for autonomous UL transmission.  (Document Samsung, sections 1 to 3, emphasis section 1 Introduction, and section 3 Conclusions)

Regarding Claim 2,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the method according to claim 1, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: (Document Samsung, section 2.3 discloses HARQ process and uplink burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement.  Falahati discloses first uplink (UL) transmission)
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  (Document Samsung, section 2.3 discloses HARQ process and uplink burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement.  Falahati discloses first uplink (UL) transmission)

Regarding Claim 3,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the method according to claim 1, wherein:
 the second reference time unit corresponding to the first uplink burst is a starting time unit of the first uplink burst; or (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati discloses first uplink (UL) transmission)
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati discloses first uplink (UL) transmission)

Regarding Claim 4,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the method according to claim 1, further comprising: 
sending a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst. (Document Samsung, section 2.3, section 2.3 discloses uplink burst, section 2.1 and 2.2 disclose and discuss LBT, Falahati, Fig, 7, step 722, perform second LBT procedure, Falahati also discloses second uplink access/transmission)
 
Regarding Claim 5,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the method according to claim 1, wherein:
 one time unit includes one or more slots; or (Falahati, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
one time unit includes one or more symbols. (Falahati, Fig. 2, paragraph discloses 14 OFDM symbols and the duration of each symbol approximately as 71.4 microsecond, Fig. 1, paragraph 4, the horizontal axis represents time)
 
Regarding Claim 6,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the method according to claim 1, wherein:
 the first reference time unit is a starting time unit of the second uplink burst; (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati, Falahati discloses second uplink access/transmission)
 the first reference time unit is after the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration; (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati, Falahati discloses second uplink access/transmission)
 the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within the first time duration.  (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati, Falahati discloses first uplink transmission, and second uplink transmission)

Regarding Claim 7,	 (Currently Amended) Falahati discloses a wireless apparatus, comprising: (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110)
 at least one processor; and (Falahati, Figs. 8A-8B, page 21-24, page 22 discloses processing circuitry 1320)
one or more memories coupled to the at least one processor and storing program instructions for execution by the at least one processor to: (Falahati, Figs. 8A-8B, page 21-24, page 22 discloses processing circuitry 1320, memory 1330, memory 1330 is operable to store computer executable code and data)
perform first listen before talk (LBT); (Falahati, Fig. 7, page 19, first and second paragraphs, step 712, perform a first LBT procedure, Figs. 3 and 5 also disclose and discuss LBT)
send a first data packet on a first uplink burst after the first LBT succeeds; (Falahati, Fig. 7, step 712, page 19, first and second paragraphs, first LBT procedure with first uplink transmission acknowledged transmission, Figs. 3 and 5 also disclose and discuss LBT)
determine a second contention window size, wherein determining the second contention window size comprises at least one of following: (Falahati, Fig. 7, page 20, paragraphs 2 to 5, step 720, second contention window size (CWS))
in response to a determination that a first reference time unit is after a first time threshold duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; or (Falahati, Fig. 7, page 18 and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and that the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and (Falahati, Fig. 7, page 18, and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 20, last paragraph to page 21, paragraph 2, step 722 perform second LBT procedure, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
perform second LBT based on the second contention window size, wherein: (Falahati, Fig. 7, step 722, perform second LBT procedure step 720 second contention window size, Figs. 3 and 5 also disclose and discuss LBT)
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and (Falahati, page 18 last paragraph to page 21 second paragraph, step 718 first contention window size, step 712 perform a first LBT procedure which is LBT previous to the second LBT, step 722, perform second LBT procedure, Figs. 3 and 5 also disclose and discuss LBT, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst. (Falahati, page 20 second paragraph to page 21 paragraph 2, step 720 second contention window size, step 722 perform second LBT procedure, the reference on page 19 discloses first uplink transmission and second uplink transmission, Figs. 3 and 5 also disclose and discuss LBT, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
Falahati is not explicit on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
However, Document Samsung discloses and discusses further on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Falahati before the effective filing date of the claimed invention with that of Document Samsung so that further teachings on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment be included in the method. The motivation to combine the teachings of Document Samsung would support multiple autonomous uplink access/transmission, improve latency reduction, and would provide further teachings on LBT/LBT indication, LBT priority, HARQ process, and contention window size (CWS) adjustment mechanism for autonomous UL transmission.  (Document Samsung, sections 1 to 3, emphasis section 1 Introduction, and section 3 Conclusions)

Regarding Claim 8,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7 (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110), wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises:  (Document Samsung, section 2.3 discloses HARQ process and uplink burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement, Falahati also discloses first uplink transmission)
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  (Document Samsung, section 2.3 discloses HARQ process and uplink burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement, Falahati also discloses first uplink transmission)
  
Regarding Claim 9,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7 (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110), wherein: 
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati, Fig. 7, Falahati discloses first uplink transmission)
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  (Document Samsung, section 2.3, section 2.3 discloses uplink burst, Falahati, Fig. 7, Falahati discloses first uplink transmission)

Regarding Claim 10,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7 (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110), wherein the one or more store the program instructions for execution by the at least one processor to: (Falahati, Figs. 8A, 8B, page 21 to page 24, wireless device 110, processing circuitry 1320, memory 1330, memory 1330 is operable to store computer executable code and data)
send a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst.  (Document Samsung, section 2.3, section 2.3 discloses uplink burst, section 2.1 and 2.2 disclose and discuss LBT, Falahati, Fig. 7, step 722 discloses second LBT, Falahati also discloses first uplink transmission and second uplink transmission)

Regarding Claim 11,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7 (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110), wherein the first contention window size and the second contention window size correspond to a same access priority.  (Document Samsung, section 2.3 discloses contention window size (CWS), Falahati, Fig. 7, step 718, and 720 disclose first contention window size and second contention window size respectively)

Regarding Claim 12,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7, wherein: (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110)
the first reference time unit is a starting time unit of the second uplink burst; (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Falahati discloses second uplink transmission)
the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration ; (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Falahati discloses first uplink transmission and second uplink transmission)
 the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within an ending position of the first time duration. (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Falahati discloses first uplink transmission and second uplink transmission)
 
Regarding Claim 13,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the wireless apparatus according to claim 7, wherein: (Falahati, Figs. 8A-8B, page 21-24, page 21 discloses wireless device 110)
one time unit includes one or more slots; or (Falahati, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
one time unit includes one or more symbols.  (Falahati, Fig. 2, paragraph discloses 14 OFDM symbols and the duration of each symbol approximately as 71.4 microsecond, Fig. 1, paragraph 4, the horizontal axis represents time)
  
Regarding Claim 14,	 (Currently Amended) Falahati discloses a non-transitory computer-readable medium storing computer executable instructions for execution by at least one processor to: (Falahati, Figs. 8A, 8B, page 21 to page 24, wireless device 110, processing circuitry 1320, memory 1330, memory 1330 is operable to store computer executable code and data, non-transitory computer readable and/or computer-executable memory devices that store information)
 perform first listen before talk (LBT),  (Falahati, Fig. 7, page 19, first and second paragraphs, step 712, perform a first LBT procedure, Figs. 3 and 5 also disclose and discuss LBT)
 send a first data packet on a first uplink burst after the first LBT succeeds;  (Falahati, Fig. 7, step 712, page 19, first and second paragraphs, first LBT procedure with first uplink transmission acknowledged transmission, Figs. 3 and 5 also disclose and discuss LBT)
determine a second contention window size, wherein determining the second contention window size comprises at least one of following:  (Falahati, Fig. 7, page 20, paragraphs 2 to 5, step 720, second contention window size (CWS))
 in response to a determination that a first reference time unit is after a first time duration starting from a second reference time unit corresponding to the first uplink burst and that first indication information indicating an hybrid automatic repeat request  (HARQ) status is not received after the first uplink burst, increasing a first contention window size to obtain the second contention window size; and (Falahati, Fig. 7, page 18 and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
 in response to a determination that a first reference time unit is within the first time duration starting from a second reference time unit corresponding to the first uplink burst and the first indication information indicating the HARQ status is not received after the first uplink burst, maintaining a first contention window size to obtain the second contention window size; and (Falahati, Fig. 7, page 18, and 19, step 718 first contention window size, first uplink transmission, step 720 second contention window size, page 20, last paragraph to page 21, paragraph 2, step 722 perform second LBT procedure, page 19 step 716 discloses HARQ acknowledgement and NDI, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
perform second LBT based on the second contention window size, wherein: (Falahati, Fig. 7, step 722, perform second LBT procedure step 720 second contention window size)
the first contention window size is used for a LBT previous to the second LBT, and the first reference time unit is later than the second reference time unit corresponding to the first uplink burst; and (Falahati, page 18 last paragraph to page 21 second paragraph, step 718 first contention window size, step 712 perform a first LBT procedure which is LBT previous to the second LBT, step 722, perform second LBT procedure, Figs. 3 and 5 also disclose and discuss LBT,  Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
the first reference time unit is a time unit for determining the second contention window size, or the first reference time unit is a starting time unit of a second uplink burst corresponding to the second LBT; and the second reference time unit corresponding to the first uplink burst is a time unit in the first uplink burst.  (Falahati, page 20 second paragraph to page 21 paragraph 2, step 720 second contention window size, step 722 perform second LBT procedure, the reference on page 19 discloses first uplink transmission and second uplink transmission, Figs. 3 and 5 also disclose and discuss LBT, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
Falahati is not explicit on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
However, Document Samsung discloses and discusses further on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Falahati before the effective filing date of the claimed invention with that of Document Samsung so that further teachings on uplink burst, autonomous uplink UL transmission, LBT information indication, and contention window size adjustment be included in the method. The motivation to combine the teachings of Document Samsung would support multiple autonomous uplink access/transmission, improve latency reduction, and would provide further teachings on LBT/LBT indication, LBT priority, HARQ process, and contention window size (CWS) adjustment mechanism for autonomous UL transmission.  (Document Samsung, sections 1 to 3, emphasis section 1 Introduction, and section 3 Conclusions)

Regarding Claim 15,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14 (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information), wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises:  (Document Samsung, section 2.3 discloses HARQ process, and uplink (UL) burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement, step 712 discloses first uplink transmission)
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  (Document Samsung, section 2.3 discloses HARQ process, and uplink (UL) burst, Falahati, Fig. 7, step 716 discloses HARQ Acknowledgement, step 712 discloses first uplink transmission)

Regarding Claim 16,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14, wherein: (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information)
the second reference time unit corresponding to the first uplink burst is the start time unit of the first uplink burst; or (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Fig. 7, step 712 discloses first uplink transmission)
the second reference time unit corresponding to the first uplink burst is a time unit that has an interval of a third time length from the starting time unit of the first uplink burst, and the second reference time unit is after the starting time unit of the first uplink burst.  (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Fig. 7, step 712 discloses first uplink transmission)

Regarding Claim 17,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14, wherein the non-transitory computer-readable medium stores the computer executable instructions for execution by the at least one processor to: (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information)
 send a second data packet on the second uplink burst when the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst. (Document Samsung, section 2.3 discloses uplink (UL) burst, section 2.1 and 2.2 disclose, and discuss LBT, Falahati, Fig. 7, step 722 discloses second LBT, step 712 discloses first uplink transmission, step 714 discloses second uplink transmission)
 
Regarding Claim 18,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14 (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information), wherein the first contention window size and the second  contention window size correspond to a same access priority.  (Document Samsung, section 2.3 discloses and discusses about contention window size (CWS), Falahati, Fig. 7, step 718 discloses first contention window size (CWS), and step 720 discloses second contention window size, page 20 step 720 paragraph 4 discloses same priority level)

Regarding Claim 19,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14, wherein: (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information)
the first reference time unit is a starting time unit of the second uplink burst; (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Fig. 7, page 19, step 714 discloses second uplink transmission)
the first reference time unit is after the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is after an ending position of the first time duration; (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Fig. 7, page 19, step 712 discloses first uplink transmission and step 714 discloses second uplink transmission)
the first reference time unit is within the first time duration starting from the second reference time unit corresponding to the first uplink burst comprises: a starting position of the second uplink burst is within the first time duration. (Document Samsung, section 2.3 discloses uplink (UL) burst, Falahati, Fig. 7, page 19, step 712 discloses first uplink transmission and step 714 discloses second uplink transmission)
  
Regarding Claim 20,	 (Currently Amended) The combination of Falahati and Document Samsung disclose the non-transitory computer-readable medium according to claim 14, wherein: (Falahati, Figs. 8A, 8B, page 21-24, page 22 discloses non-transitory computer readable and/or computer-executable memory devices that store information)
one time unit includes one or more slots; or (Falahati, Fig. 2, page 2, paragraph 6 discloses one slot (0.5 ms) in the time domain, Fig. 1, paragraph 4, the horizontal axis represents time)
one time unit includes one or more symbols.  (Falahati, Fig. 2, paragraph discloses 14 OFDM symbols and the duration of each symbol approximately as 71.4 microsecond, Fig. 1, paragraph 4, the horizontal axis represents time)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463